


109 HR 6019 IH: Niagara Falls National Heritage Area

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6019
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Ms. Slaughter (for
			 herself and Mr. Reynolds) introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To establish the Niagara Falls National Heritage Area in
		  the State of New York, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Niagara Falls National Heritage Area
			 Act.
		2.FindingsCongress finds that—
			(1)Niagara Falls and
			 the Niagara River Gorge are natural phenomena that are—
				(A)overwhelming in
			 physical magnitude; and
				(B)deeply embedded in
			 the popular consciousness;
				(2)the Niagara River
			 Gorge is an exceptionally scenic corridor carved by the movement of Niagara
			 Falls due to erosion from the original location of Niagara Falls near Lewiston,
			 New York, a process that began more than 10,000 years ago;
			(3)Niagara Falls has
			 been a leading international tourist attraction for 200 years, influencing the
			 development of tourism and nature conservation in North America;
			(4)in approximately
			 1895, Niagara Falls became the foremost source of hydroelectric power in North
			 America, stimulating the development of innovative heavy industries in Niagara
			 Falls and Buffalo, New York;
			(5)the 3 National
			 Historic Landmarks along or near the Niagara River are—
				(A)the Adams Power
			 Transformer House, in Niagara Falls, which is the birthplace of the modern
			 hydroelectric power station;
				(B)the Niagara
			 Reservation, designed by landscape architect Frederick Law Olmsted, which is
			 considered to be the oldest State park in the United States; and
				(C)the Colonial
			 Niagara Historic District, in Lewiston and Youngstown, New York, which includes
			 Old Fort Niagara;
				(6)the Niagara River
			 area, a boundary between the United States and Canada—
				(A)has played an
			 important role in Indian culture, the French and English colonial struggle to
			 control North America, the American Revolution, the War of 1812, and the
			 Underground Railroad; and
				(B)reflects national
			 differences and similarities between the United States and Canada; and
				(7)although
			 concentrated primarily along the Niagara River in Niagara County, New York,
			 there are also important thematically related sites located throughout Niagara
			 and Erie Counties, New York, that support and reinforce the important stories
			 and heritage of the Niagara region.
			3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Niagara Falls National Heritage Area
			 Commission established by section 5(a).
			(2)GovernorThe
			 term Governor means the Governor of the State.
			(3)Heritage
			 areaThe term Heritage Area means the Niagara Falls
			 National Heritage Area established by section 4(a).
			(4)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by section 4(d)(1).
			(5)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 6.
			(6)MapThe
			 term map means the map entitled Niagara Falls National
			 Heritage Area, numbered P76/80,000, and dated July 2006.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)StateThe
			 term State means the State of New York.
			4.Niagara falls
			 national heritage area
			(a)EstablishmentThere
			 is established in the State the Niagara Falls National Heritage Area.
			(b)BoundariesThe
			 National Heritage Area shall consist of—
				(1)the area from the
			 western boundary of the town of Wheatfield, New York, extending to the mouth of
			 the Niagara River on Lake Ontario, as depicted on the map, including—
					(A)the city of
			 Niagara Falls, New York;
					(B)the villages of
			 Youngstown and Lewiston, New York; and
					(C)land and water
			 within the boundaries of the Heritage Area in Niagara County, New York;
			 and
					(2)any additional
			 thematically related sites within Erie and Niagara Counties, New York, that are
			 identified in the management plan under section 6(b)(6).
				(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(d)Local
			 coordinating entity
				(1)DesignationThe
			 local coordinating entity for the Heritage Area shall be—
					(A)for the 5-year
			 period beginning on the date of enactment of this Act, the Commission;
			 and
					(B)on expiration of
			 the 5-year period described in subparagraph (A), a private nonprofit or
			 governmental organization designated by the Commission.
					(2)AuthoritiesFor
			 purposes of implementing the management plan, the local coordinating entity
			 designated under paragraph (1)(B) may use funds made available under this Act
			 to—
					(A)make grants to,
			 and enter into cooperative agreements with, the State (including a political
			 subdivision of the State), nonprofit organizations, or any person;
					(B)hire and
			 compensate staff; and
					(C)enter into
			 contracts for goods and services.
					(3)DutiesBeginning
			 on the date described in paragraph (1)(B), the local coordinating entity
			 designated by the Commission under paragraph (1)(B) shall assume the duties of
			 the Commission described in section 5(h), other than the duties described in
			 paragraphs (1) and (8) of section 5(h).
				5.Niagara falls
			 national heritage area commission
			(a)EstablishmentThere
			 is established within the Department of the Interior the Niagara Falls National
			 Heritage Area Commission.
			(b)MembershipThe
			 Commission shall be composed of 17 members, of whom—
				(1)1
			 member shall be the Director of the National Park Service (or a
			 designee);
				(2)5
			 members shall be appointed by the Secretary, on the recommendation of the
			 Governor, from among individuals with knowledge and experience of—
					(A)the New York State
			 Office of Parks, Recreation and Historic Preservation, the Niagara River
			 Greenway Commission, the New York Power Authority, the USA Niagara Development
			 Corporation, and the Niagara Tourism and Convention Corporation; or
					(B)any successors of
			 the agencies described in subparagraph (A);
					(3)1
			 member shall be appointed by the Secretary, on the recommendation of the mayor
			 of Niagara Falls, New York;
				(4)1
			 member shall be appointed by the Secretary, on the recommendation of the mayor
			 of the village of Youngstown, New York;
				(5)1
			 member shall be appointed by the Secretary, on the recommendation of the mayor
			 of the village of Lewiston, New York;
				(6)1
			 member shall be appointed by the Secretary, on the recommendation of the
			 Tuscarora Nation;
				(7)1
			 member shall be appointed by the Secretary, on the recommendation of the Seneca
			 Nation of Indians; and
				(8)6
			 members shall be individuals that have an interest in, support for, and
			 expertise appropriate to tourism, regional planning, history and historic
			 preservation, cultural or natural resource management, conservation,
			 recreation, and education, or museum services, of whom—
					(A)4 members shall be
			 appointed by the Secretary, on the recommendation of the 2 members of the
			 Senate from the State; and
					(B)2 members shall be
			 appointed by the Secretary, on the recommendation of the member of the House of
			 Representatives whose district encompasses the Heritage Area.
					(c)Terms;
			 vacancies
				(1)TermA
			 member of the Commission shall be appointed for a term not to exceed 5
			 years.
				(2)Vacancies
					(A)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
					(B)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner as the original appointment was made.
					(d)Chairperson and
			 Vice Chairperson
				(1)SelectionThe
			 Commission shall select a Chairperson and Vice Chairperson from among the
			 members of the Commission.
				(2)Vice
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
				(e)Quorum
				(1)In
			 generalA majority of the members of the Commission shall
			 constitute a quorum.
				(2)TransactionFor
			 the transaction of any business or the exercise of any power of the Commission,
			 the Commission shall have the power to act by a majority vote of the members
			 present at any meeting at which a quorum is in attendance.
				(f)Meetings
				(1)In
			 generalThe Commission shall meet at least quarterly at the call
			 of—
					(A)the Chairperson;
			 or
					(B)a majority of the
			 members of the Commission.
					(2)NoticeNotice
			 of Commission meetings and agendas for the meetings shall be published in local
			 newspapers that are distributed throughout the Heritage Area.
				(3)Applicable
			 lawMeetings of the Commission shall be subject to section 552b
			 of title 5, United States Code.
				(g)Powers of the
			 commissionTo the extent that Federal funds are appropriated, the
			 Commission may—
				(1)enter into
			 contracts and execute any instruments necessary or appropriate to carry out the
			 purposes for which the Commission is established, including the authority to
			 procure temporary and intermittent services and administrative facilities at
			 rates determined to be reasonable by the Commission to carry out the duties of
			 the Commission;
				(2)appoint and fix
			 the compensation of any staff that may be necessary to carry out the duties of
			 the Commission;
				(3)request and accept
			 from the head of any Federal agency, on a reimbursable or nonreimbursable
			 basis, any personnel of the Federal agency to the Commission to assist in
			 carrying out the duties of the Commission;
				(4)request and accept
			 from the head of any State agency or any agency of a political subdivision of
			 the State, on a reimbursable or nonreimbursable basis, any personnel of the
			 agency to the Commission to assist in carrying out the duties of the
			 Commission;
				(5)make grants to
			 assist in the development and implementation of the management plan;
				(6)negotiate and
			 enter into any cooperative agreement, lease, contract, or other arrangement
			 with any person, firm, association, organization, corporation, or governmental
			 entity, including Federal, State, tribal, and local government entities, that
			 is necessary to carry out the activities of the Commission;
				(7)seek, accept, and
			 dispose of gifts, bequests, grants, or donations of money, personal property,
			 or services;
				(8)assist in—
					(A)developing
			 educational, informational, and interpretive programs and facilities;
			 and
					(B)any other
			 activities that may promote the implementation of the management plan;
					(9)use the United
			 States mails in the same manner as other agencies of the Federal
			 Government;
				(10)establish any
			 advisory groups that the Commission determines to be necessary; and
				(11)adopt, amend, and
			 enforce bylaws and rules governing the manner in which—
					(A)the business of
			 the Commission may be conducted; and
					(B)the powers vested
			 in the Commission may be exercised.
					(h)Duties of the
			 commissionTo further the purposes of the Heritage Area, the
			 Commission shall—
				(1)in accordance with
			 section 6, develop and submit to the Secretary for approval a management
			 plan;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in implementing the management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historic, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with the themes of the Heritage Area;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access
			 and sites of interest are posted throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the development and implementation of the
			 management plan;
				(4)conduct meetings
			 open to the public regarding the development and implementation of the
			 management plan;
				(5)coordinate
			 projects, activities, and programs with the Erie Canalway National Heritage
			 Corridor;
				(6)for any fiscal
			 year for which Federal funds have been received by the Commission under this
			 Act—
					(A)submit an annual
			 report to the Secretary that describes—
						(i)the
			 specific performance goals and accomplishments of the local coordinating
			 entity;
						(ii)the
			 expenses and income of the local coordinating entity;
						(iii)the amounts and
			 sources of matching funds;
						(iv)the
			 amounts leveraged with Federal funds and the sources of the leveraging;
			 and
						(v)any
			 grants made to any other entities during the fiscal year;
						(B)make available to
			 the Secretary for audit any records containing information relating to the
			 expenditure of Federal funds and any matching funds; and
					(C)require, with
			 respect to all agreements authorizing the expenditure of Federal funds by other
			 organizations, that the organization receiving the funds make available to the
			 Secretary for audit all records and other information concerning the
			 expenditure of the funds;
					(7)encourage, by
			 appropriate means and consistent with the purposes of the Heritage Area, the
			 economic viability of the Heritage Area; and
				(8)assist in the
			 transition of the management of the Heritage Area from the Commission to the
			 local coordinating entity designated under section 4(d)(1)(B).
				(i)Compensation of
			 members
				(1)In
			 generalA member of the Commission shall serve without
			 compensation.
				(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				(j)GiftsFor
			 purposes of section 170(c) of the Internal Revenue Code of 1986, any gift or
			 charitable contribution to the Commission shall be considered to be a
			 charitable contribution or gift to the United States.
			(k)Use of federal
			 fundsExcept as provided for the leasing of administrative
			 facilities under subsection (g)(1), the Commission may not use Federal funds
			 made available to the Commission under this Act to acquire any real property or
			 interest in real property.
			6.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to carry out this Act, the Commission shall submit to the
			 Secretary for approval a management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)include
			 comprehensive policies, strategies, and recommendations for conservation,
			 funding, managing, and developing the Heritage Area;
				(2)take into
			 consideration existing State, county, and local plans;
				(3)include a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historic, and cultural resources of
			 the Heritage Area;
				(4)identify any
			 existing and potential sources of funding or economic development strategies to
			 protect, manage, and develop the Heritage Area;
				(5)include an
			 inventory of the natural, historic, scenic, cultural, educational, and
			 recreational resources of the Heritage Area relating to the themes of the
			 Heritage Area that should be preserved, restored, managed, developed, or
			 maintained;
				(6)establish criteria
			 and identify thematically related sites in Niagara and Erie Counties, New York,
			 that—
					(A)may participate in
			 the Heritage Area; and
					(B)shall be included
			 in the boundary of the Heritage Area;
					(7)include
			 recommended policies and strategies for resource management that consider the
			 application of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the natural, historic, scenic, cultural, educational, and recreational
			 resources of the Heritage Area;
				(8)describe a program
			 of implementation for the management plan, including a description of—
					(A)performance
			 goals;
					(B)plans for resource
			 protection, restoration, interpretation, enhancement, management, and
			 development; and
					(C)any specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, or individual;
					(9)include an
			 analysis of, and recommendations for ways in which, Federal, State, tribal, and
			 local programs would best be coordinated to further the purposes of this Act,
			 including an analysis of the role of the National Park Service in the Heritage
			 Area;
				(10)include an
			 interpretive plan for the Heritage Area;
				(11)include a
			 business plan that—
					(A)describes the
			 role, operation, financing, and functions of—
						(i)the
			 local coordinating entity; and
						(ii)each of the major
			 activities addressed in the management plan; and
						(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan;
			 and
					(12)includes
			 provisions for—
					(A)the designation
			 under section 4(d)(1)(B) of a nonprofit or governmental organization as the
			 local coordinating entity to administer the Heritage Area consistent with the
			 management plan; and
					(B)the transition of
			 the management of the Heritage Area from the Commission to the organization
			 designated as the local coordinating entity at the end of the 5-year period
			 specified in section 4(d)(1)(A).
					(c)Termination of
			 fundingIf the Commission does not submit the management plan to
			 the Secretary by the date that is 3 years after the date on which funds are
			 first made available to carry out this Act, the local coordinating entity shall
			 be ineligible to receive additional funding under this Act until the date on
			 which the management plan is submitted to and approved by the Secretary.
			(d)Approval and
			 disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary shall approve or disapprove
			 the management plan.
				(2)ConsiderationsIn
			 determining whether to approve or disapprove the management plan under
			 paragraph (1), the Secretary shall consider whether—
					(A)the organization
			 proposed to succeed the Commission as the local coordinating entity would be
			 representative of the diverse interests of the Heritage Area, including
			 governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement, including public meetings, in the preparation of the
			 management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historic, and cultural
			 resources of the Heritage Area;
					(D)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local aspects of the management plan; and
					(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the local
			 coordinating entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 180
			 days after the receipt of any proposed revision of the management plan, approve
			 or disapprove the proposed revision.
					(e)Amendments
				(1)In
			 generalThe Secretary shall review and approve any substantial
			 amendments to the management plan in accordance with subsection (d).
				(2)Use of
			 fundsFunds made available under this Act shall not be expended
			 by the local coordinating entity to implement any changes made by an amendment
			 described in paragraph (1) until the Secretary approves the amendment.
				7.Duties and
			 authorities of the secretary
			(a)Technical and
			 financial assistance
				(1)In
			 generalOn request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis, to the Heritage Area for the development and
			 implementation of the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide assistance under paragraph (1).
				(3)Priority for
			 assistanceIn providing assistance under paragraph (1), the
			 Secretary shall give priority to actions that assist in—
					(A)conserving the
			 significant natural, historic, scenic, and cultural resources of the Heritage
			 Area; and
					(B)providing
			 educational, interpretive, and recreational opportunities, consistent with the
			 purposes of the Heritage Area.
					(b)Detail of
			 department of the interior employees
				(1)In
			 generalOn request of the Commission, the Secretary may detail to
			 the Commission for each fiscal year in which the Commission is in existence, on
			 a nonreimbursable basis, 2 employees of the Department of the Interior to
			 enable the Commission to carry out the duties of the Commission.
				(2)Civil service
			 statusThe detail of an employee under paragraph (1) shall be
			 without interruption or loss of civil service status or privilege.
				(c)ReportNot
			 later than the date that is 3 years before the date on which the authority of
			 the Secretary terminates under section 11, the Secretary shall submit to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate a report that includes—
				(1)an evaluation of
			 the accomplishments and sustainability of the Heritage Area; and
				(2)any recommendations
			 of the Secretary with respect to the future management of the Heritage
			 Area.
				8.Relationship to
			 other federal agencies
			(a)In
			 generalThis Act shall not affect the authority of any Federal
			 official to provide technical or financial assistance under any other
			 law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 an activity that may have an impact on the Heritage Area shall, to the maximum
			 extent practicable—
				(1)consult with the
			 Secretary and the local coordinating entity regarding the activity; and
				(2)coordinate the
			 activity with the Secretary and the local coordinating entity.
				(c)Effect on other
			 Federal agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law (including a regulation) authorizing a Federal agency to
			 manage Federal land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				9.Protections for
			 property ownersNothing in
			 this Act—
			(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, tribal,
			 State, or local government agencies) to the property;
			(3)modifies any
			 provision of Federal, tribal, State, or local law with regard to public access
			 to, or use of, private land;
			(4)alters any land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, tribal, State, or local agency;
			(5)provides any land
			 use or other regulatory authority to any local coordinating entity;
			(6)authorizes the
			 reservation or appropriation of water or water rights;
			(7)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(8)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any persons injured on the private
			 property.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be appropriated for any
			 fiscal year.
			(b)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this Act shall be not more than
			 50 percent.
			11.Termination of
			 authorityThe authority of the
			 Secretary to provide financial assistance under this Act terminates on the date
			 that is 15 years after the date of enactment of this Act.
		
